Citation Nr: 1412477	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-11 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the appellant's claim for entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran testified before the undersigned during a January 2012 Board hearing.  A copy of the transcript (Transcript) has been associated with the record.

The reopened claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In a final rating decision dated August 2007, the RO denied service connection for bilateral hearing loss after finding that new and material evidence had not been received.  The prior rating decision, dated in January 2005 denied the Veteran's claim, in pertinent part, because the evidence of record was silent for a current diagnosis of bilateral hearing loss. 

2.  Evidence received since the August 2007 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for bilateral hearing loss. 


CONCLUSION OF LAW

1.  The unappealed August 2007 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the August 2007 rating decision is new and material; the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify a claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the instant case, the Veteran's new and material evidence claim is granted herein.  As such, any deficiencies with regard to VCAA for this issue are harmless and non-prejudicial.  

II.  New and Material Evidence

The Veteran has claimed entitlement to service connection for bilateral hearing loss.   He contends that he was assigned to an artillery unit during his period of active service, and exposed to acoustic trauma at that time.  See Transcript. P. 4.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO denied the Veteran's claim for bilateral hearing loss in August 2007 because new and material evidence had not been received sufficient to reopen the claim.  In January 2005, the RO denied the Veteran's claim because there was no evidence of hearing loss complaints during active service, hearing was shown to be normal on entry and separation, and because the record did not contain a current diagnosis for this condition.  The Veteran was notified of these decisions in January 2005 and August 2007, and of his appellate rights, via letters from the RO.  He did not appeal either rating decision, and each became final.  

38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  38 C.F.R. § 3.156(b) (2013) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  However, in the instant case, such regulation is inapplicable, as no new evidence pertaining to the Veteran's claims for service connection was received prior to the expiration of either appeal period stemming from the August 2007 or January 2005 rating decisions.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they became disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley.  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

Since the prior final decisions, new evidence has been added to the claims file.  The most pertinent new evidence consists of a February 2011 VA audiological examination.  At that time, the Veteran's word recognition score was 96 percent in the right ear, and 92 percent in the left.  Although the examiner stated that the Veteran's hearing was within normal limits, bilaterally, a 92 percent speech recognition score is indicative of hearing loss per VA regulations.  As such, the Veteran now has a current diagnosis for the left ear.

As noted above, there is a "low threshold" for determining whether additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  See Shade (explaining the new and material evidence requirements of 38 C.F.R. § 3.156(a)).  Again, the Veteran's claim for service connection for hearing loss was denied (in part) because there the record lacked a current diagnosis at the time of the prior, final decision.  

As such, this diagnosis of left ear hearing loss cures a prior evidentiary defect, in that post-service evidence, not of record at the time of the prior, final decision, indicates that the Veteran has a current diagnosis for hearing loss, left ear.  Hearing testimony of the Veteran in January 2012 is also new and material, as it contains the Veteran's assertions of inservice hearing loss which began while he assisted in firing artillery during combat, without ear protection.  He testified that his hearing loss became more severe over the years.  This evidence may serve to establish that the Veteran's claimed disorder is related to his period of active duty.  Accordingly, new and material evidence has been received to reopen the claim for service connection for hearing loss.  The Veteran's appeal to this extent is allowed.  Entitlement to service connection for this issue is addressed further in the Remand section below.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for hearing loss; the claim is reopened and the appeal is allowed to this extent only.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's service connection claim, pursuant to the duty to assist, the appeal must be remanded for further development.  

Here, evidence of record establishes that VA has obtained a VA examination to address this issue.  As noted above, a VA examination report from February 2011 indicated that the Veteran lacked a current diagnosis for hearing loss, bilaterally.  The Board notes that this is incorrect, as a speech recognition score of 92 percent is indicative of a hearing disorder per VA regulations.  Further, the examiner offered a negative opinion because the Veteran's hearing acuity was within normal limits on separation.  The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford.  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically-sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley.

The opinion nonetheless relied on the fact that hearing was within normal limits at separation, and therefore found that service connection was not warranted.  Although the Board certainly understands that the holding in Hensley can prove difficult for audiologists, especially when considering an Institute of Medicine report which many examiners reference, the Board notes that normal hearing on separation may not be the crux of a negative opinion.  If it is, such opinion is invalid and therefore not probative.  Moreover, while there was no diagnosis of hearing loss in the right ear, that examination was conducted more than 3 years from this writing.  As such, it is possible that the Veteran's right ear hearing acuity has deteriorated since February 2011.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of symptoms capable of lay observation.  See id.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

Therefore, in light of the most recent VA examination report which, although not acknowledged, resulted in a diagnosis for left era hearing loss, the Veteran must be afforded additional VA audiological and orthopedic examinations in order to determine whether he now has a diagnosis of right ear hearing loss, and whether any hearing loss diagnosis is related to his period of active service.  Importantly, the examiner must not rely solely on the fact that the Veteran's hearing was within normal limits for VA purposes at the time of separation from service when forming an opinion.  See Hensley.

Finally, the Veteran testified that VA records may exist which are currently outstanding.  Specifically, he claimed that he received treatment from the Muskogee VA Medical Center in approximately 1971 or 1972.  See Transcript, p. 7.  In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, the RO/AMC should associate with the claims file all existing records of VA treatment, from any appropriate VA facility, from February 1969 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the Veteran's claims file any outstanding VA outpatient treatment records dated from February 1969 to the present.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  


2.  Following completion of the above, the RO/AMC shall schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed left ear hearing loss, and to determine whether a current diagnosis of right ear hearing loss is appropriate.  The examiner is reminded that a speech recognition score below 94 percent meets the criteria for hearing loss per VA regulations.  

Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013). 

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

The examiner must provide an opinion as to whether any identified hearing loss is at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  

Following a review of the claims folder, to include the Veteran's hearing testimony, the examiner should address the following:

Whether it is at least as likely as not (50 percent or greater likelihood) that any currently-diagnosed hearing loss originated during active service, sensorineural hearing loss originated within one year of service discharge, or hearing loss is otherwise related to active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  Consideration must be given to the Veteran's assertion of continuity of symptomatology.

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate. 

If it is the opinion of the examiner that the Veteran's audiological disorders are the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current 

symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO should review the examination report to ensure that it contains all information requested in this remand, and that any recommended additional examination/testing has been conducted. 

4.  The claim for service connection for bilateral hearing loss should be readjudicated.  If the claim remains denied, the RO should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


